Citation Nr: 1622540	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  12-08 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right knee disability, to include as due to service-connected disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a lumbar spine disorder and a bilateral knee disorder.  

The Veteran's service treatment records indicate that in September 1977, he was seen for complaints of back pain for three weeks on the right portion of the small of his back.  The Veteran reported a seven month history of non-radiating low back pain which increased with playing basketball secondary to trunk twisting trauma.  Physical examination revealed symmetrical, normal curvature; no spasm; no lumbar paraspinal tenderness; normal gait; normal range of motion; negative straight leg raising; normal Faber test; intact and equal deep tendon reflexes; and no motor or sensory deficit.  X-rays were negative.  Assessment was musculoskeletal low back pain.  In May 1979, the Veteran complained of back problems on the mid right side.  Physical examination demonstrated that back muscles were tight with a small amount of tenderness.  Three days later the Veteran complained of thoracic pain.  He reported that he picked up an artillery shell three days prior and pain began in posterior chest.  A prior history of low back problems in June 1978 was noted.  Assessment was thoracic pain left side at T6 through T-10.  The Veteran reported recurrent back pain since December 1978.  Physical examination demonstrated pain at the lumbar region with slow and painful range of motion.  Assessment was acute lumbar strain.  The Veteran was given a 21-day temporary physical profile for lumbar strain with no crawling, stooping, running, jumping, marching, no strenuous physical activity including driving track vehicles, and no lifting more than 15 pounds.  He was also referred to physical therapy with report of recurrent back pain for five to six months.  

The Veteran presented in September 1978 with complaints of bilateral knee pain which worsened after working out with his basketball team in twice daily practices and games.  The Veteran reported bilateral retropatella pain which was markedly aggravated by going up and down stairs or sitting for prolonged periods of time with his knee flexed.  On physical examination, the Veteran demonstrated patella crepitus, patella inhibition, anxiety, no tenderness over the medial or lateral joint lines, and medial collateral ligaments were stable.  Assessment was acute chondromalacia patella bilaterally.  He presented in October 1978 with pain along the medial border of his right knee for several years without significant injury.  Minimal effusions without true locking and occasional giving way were noted.  Physical examination demonstrated no atrophy, full active range of motion, no effusion, no patellar inhibition or apprehension, tender along med femoral condyle at insertion of medial collateral ligament (MCL), MCL slightly lax with some pain on stress testing and some grating, cruciate intact, McMurry negative, and nontender JLS.  X-rays were normal.

On the clinical examination for separation from service, the Veteran's lower extremities and spine were evaluated as normal.  Further, on the Report of Medical History completed by the Veteran in conjunction with his separation physical, less than a month after his last episode of back pain, he denied ever having recurrent back pain or trick or locked knee.  The doctor's note indicated that the Veteran had occasional problem with chondromalacia.  

The Veteran underwent VA examination in August 2009.  After review of the claims file and physical examination of the Veteran, the examiner opined that the Veteran's lumbar spine strain was less likely as not caused by or a result of back injury during active duty.  The examiner noted that diagnosis of back pain in service was either "mechanical" or "strain," and that both diagnoses are generally acute and transitory conditions that resolve without residual.  The examiner noted that there was no record of back pain after release from active duty until 1999, a span of 20 years.  The examiner also noted that the Veteran had had a car accident and that trauma to the lumbar spine and any other intercurrent trauma was unknown.

The examiner also diagnosed the Veteran as having left knee arthritis and right knee strain, and opined that she could not resolve the issue of whether the Veteran's current bilateral knee condition was as likely as not the result of bilateral knee pain during active duty without resorting to mere speculation.  The examiner noted that the Veteran had documented bilateral knee conditions during active duty but that it had been thirty years since his release from active duty.  The examiner noted that medical records (or lack thereof) did not support chronicity of the bilateral knee conditions.  She also noted that the Veteran had had at least one trauma since that time, a motor vehicle accident per orthopedic pre-op note dated in January 1994 but that specifics of this trauma as well as other intercurrent trauma were unknown.

At that time, the record included a January 1994 hospital record which noted that the Veteran reported with pain and buckling of his left knee for one year after a motor vehicle accident.  MRI noted lateral meniscal tear.  The next day, the Veteran underwent arthroscopy and partial lateral meniscectomy of the left knee.  Postoperative diagnosis was torn lateral meniscus left knee with mild degenerative changes in medial and lateral compartments and patellar femoral compartment.

Since that VA examination, the record has been supplemented to include a Florida Workers' Compensation Uniform Medical Treatment/Status Reporting Form dated February 9, 2010 which indicates that the Veteran filed a claim for a quad/patellar tendon injury which occurred in December 2009.  In March 2010, the Veteran reported for follow up.  Diagnosis was status post patellar tendon rupture.  The Veteran underwent VA examination for an unrelated issue in May 2010 at which time the Veteran reported that he had several falls including a fall in December 2009 fracturing his right patella requiring surgery.  At the October 2015 Videoconference hearing, the Veteran testified that he was involved in a car accident in 1994 and suffered a torn meniscus on the left knee.  The Veteran also testified that due to his service-connected eye disability, he misjudged a flight of steps and fell, fracturing his patella and had to have reconstructive surgery.  

The Board notes that the record includes a January 12, 2016, Orthopedic Outpatient Note in which an Orthopedic Attending opined that the Veteran most likely had post-traumatic arthritis based on his involvement with the military.  The Attending noted that the Veteran played basketball in the military and opined that the arthritis in the knees were at least as likely as not (50/50 probability) caused by or a result of his jobs/activity in the military.  Unfortunately, it does not appear that the Orthopedic Attending reviewed the Veteran's entire claims file.  As such, all available evidence was not considered.  Likewise, pertinent facts were neither identified nor evaluated and weighed.

Thus, it is the Board's opinion that all insurance settlements/Workman's Compensation awards for injury to the Veteran's back and knees (to include any associated medical evaluations) should be obtained.  

In addition, an alternative theory of entitlement (involving secondary service connection) has been raised.  The Veteran's claim, however, has only been developed on a direct service connection theory of entitlement.  Thus, this secondary service connection theory of entitlement must also be developed, considered, and addressed on remand. See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (holding that multiple theories constitute the same claim if they "pertain to the same benefit for the same disability").  

Finally, the Veteran be provided an opportunity to report for an additional VA examination to determine the nature and etiology of his back, right knee, and left knee disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) should be undertaken for the alternative theory of entitlement involving secondary service connection.

2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his back and knee disorders that is not evidenced by the current record, to include all records pertaining to treatment he received following his motor vehicle accident in 1994 and his fall in December 2009.  The Veteran should be provided with the necessary authorizations forms for the release of all treatment records not currently on file.  These records should then be obtained and associated with the file.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  The Veteran should be provided with the necessary authorizations forms for the release of all insurance settlements/Workman's Compensation awards for back and knee disability (to include any associated medical evaluations).  Copies of complete records of pertinent awards, settlements, medical evaluations from all identified sources should be obtained and associated with the file.  It appears the Workers' Compensation File number for the December 2010 patellar tendon rupture is the Veteran's Social Security Number.   

4.  After all available records have been obtained and associated with the file, the Veteran should be afforded a VA examination by an orthopedic doctor.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

(i) The examiner should identify all current chronic thoracolumbar spine disorders and provide an opinion as to whether it is at least as likely as not that any such disorder (i) is related in any way to the Veteran's active duty service to include symptoms documented during such service or (ii) is caused by or aggravated by service-connected disability, to include any falls related to his service-connected vision impairment.  

(ii) The examiner should identify all current chronic right and left knee disorders and provide an opinion as to whether it is at least as likely as not that any such disorder (a) is related in any way to the Veteran's active duty service to include symptoms documented during such service or (b) is caused by or aggravated by service-connected disability, to include his service-connected vision impairment.  

(iii) The examiner should be advised that it is the Veteran's contention that due to his service-connected eye disability, he misjudged a flight of steps and fell, fracturing his patella and had to have reconstructive surgery.  Service-connection has been established for advanced glaucoma of the right eye and end stage glaucoma of the left eye for which the Veteran is receiving a 100-percent disability rating.    

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

7.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

